Citation Nr: 0413343	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-21 564	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of back 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in November 
2001 and April 2003 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
denied entitlement to the benefit currently sought on appeal.


REMAND

The veteran contends that he injured his back during several 
parachute jumps in service.  His DD-214, Report of Transfer 
or Discharge, shows the veteran is in receipt of a 
Parachutist Badge.  The veteran reported he made 
approximately 28 jumps during active duty, while a member of 
the 508th Airborne and that he sustained injuries to his back 
as a result of these jumps.  In support of his claim, the 
veteran provided a copy of his jump log documenting parachute 
jumps made between 1954 and 1955.  The record documents post 
service radiological assessment of degenerative disc disease.

In his March 2002 notice of disagreement, the veteran stated 
that he would be seeking an opinion concerning the etiology 
of his back disorder from a physician at the VA outpatient 
facility in St. Augustine, Florida.  Such opinion is not of 
record.  An attempt should be made to associate any opinion 
statement obtained and corresponding clinical records with 
the claims file.  

The Board finds that a contemporaneous and thorough VA 
examination, coupled with a careful review of the clinical 
records as well as the history of the veteran's complaints, 
is required in this case.  In that regard, the findings of 
such an examination and resultant medical opinion are 
directly relevant to the issue of service connection and 
would be of assistance to the Board in its disposition of the 
issue under appellate review.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

In view of the foregoing, the Board must remand this case to 
ensure that the veteran is afforded all due process of law 
considerations.  While the Board regrets the further delay 
that remand of this case will cause, it recognizes that due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) 
have been satisfied.  38 U.S.C. §§  5102, 
5103, and 5103A (West 2002); 38 C.F.R. 
§ 3.159(b).  See also, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, VA or 
private, who treated him for his back 
disorder.  After securing the necessary 
releases, the RO should request copies of any 
medical records which have not been 
associated with the claims folder.  This 
should specifically include any VA medical 
opinion obtained by the veteran from his VA 
physician.  All records received should be 
associated with the claims file. 

3.  The veteran should then be afforded VA 
examination to determine the nature and 
probable etiology of any back disability 
diagnosed.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The examiner 
should obtain a detailed history regarding 
in-service and post service injury or trauma 
to the back.  The claims folder, including 
any additional treatment records associated 
with the file, must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  On the basis of 
the current examination findings and 
information contained in the claims file, the 
examiner is requested to render an opinion on 
the following:
	
(a)	Whether the veteran has a chronic 
back disability.

(b)  Whether it is at least as likely as 
not (probability of fifty percent or 
more) that any back disability diagnosed 
is related to the veteran's paratrooper 
jumping or associated trauma in service.

The examiner should explain the rationale for 
any opinion expressed.

4.  Following any additional development 
deemed appropriate by the RO, the RO should 
readjudicate the issue of entitlement to 
service connection for residuals of back 
trauma.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue on appeal.  An appropriate period of 
time should be allowed for response.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




